Title: From James Madison to Ambrose Madison, 2 March 1791
From: Madison, James
To: Madison, Ambrose


Dear brother
Philada March 2d, 1791
Tomorrow will put an end to our existence. Much of the business has been laid over to the next session which is to be held the 4th Monday in Ocr. The most important bill lately past is that for establishing a Bank. You will see in the inclosed gazetteer the ground on which it was attacked & defended. The bill remained with the President to the last moment allowed him, and was then signed by him. Since the passage of that Bill one has passed for taking Alexa into the district for the seat of Gov’t if the Presidt finds it convenient. This is a confirmation of that measure & passed by a very large majority.
I enclose the report of the Secy at War on Col: Taylor’s case which you will hand to him. The grounds on which the claim is objected to are stated. The Report has not been decided on by Congs; and having but very lately been made lies over to another session. I can not yet fix on the time of my setting out for Virga. I shall at least wait till the Roads are safer than at present & am not sure that I may not make a trip into New England before I return. I have often projected this gratification to my curiosity, and do not foresee a more convenient opportunity, especially if I should be able to form a party for the purpose. I shall write you again before I make any definite arrangements. Remember me affectly to all.
I have recd yours of the 20th Feby from Falmouth. The young lady you mention has I find connections of the best sort in this place.
